DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Compact Disc Submission
The compact disc submission associated with this application has been entered.

Nucleotide and/or Amino Acid Sequence Disclosures
The instant application includes the following sequence, as of page 12, relevant text reproduced below.

    PNG
    media_image1.png
    113
    602
    media_image1.png
    Greyscale

This sequence includes a D-amino acid. As the above-sequence includes a D-amino acid and the instant application was filed prior to 1 July 2022 (the day upon which ST.26 replaced ST.25), no sequence listing appears to be required.

No Rejection for Patent-Ineligible Subject Matter
The examiner notes that the title of the application includes the phrase “Natural Product.” This would appear to suggest the possibility of patent-ineligible subject matter (i.e. 35 U.S.C. 101) based upon the judicial exception of a product of nature. See the flowchart from MPEP 2106(III), reproduced below with annotation by the examiner.

    PNG
    media_image2.png
    822
    602
    media_image2.png
    Greyscale

Nevertheless, instant claim 6 is drawn to a chemical compound with a specific chemical structure, reproduced below with annotation by the examiner.

    PNG
    media_image3.png
    189
    224
    media_image3.png
    Greyscale

The instant specification indicates the following on page 7.

    PNG
    media_image4.png
    162
    595
    media_image4.png
    Greyscale

The above-reproduced text would appear to indicate that the recited compound itself is not a natural product because it includes the nitrophenyl group. In contrast, the above-reproduced text would appear to indicate that psoralen is a natural product. Psoralen is a compound having all of the recited structural features other than the nitrophenyl group. However, includes of the nitrophenyl group renders the above-compound to be a synthetic compound, not a natural compound. As such, no rejection of instant claim 6 under 35 U.S.C. 101 based upon a product of nature has been written because the above-reproduced compound does not appear to be a product of nature. 
Additionally, no rejection of instant claim 1 for patent-ineligible subject matter has been written as this claim is drawn to a method of treating an individual suffering from botulism, and this method is not naturally occurring.

Claim Interpretation
The abbreviation “BoNT” in claim 18 is understood to refer to botulinum neurotoxin. See page 1, second to last paragraph of the instant specification.

Markush Claim Language is Not Indefinite
MPEP 2173.05(h)(I), second paragraph, states the following, which is reproduced below.

Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups).

Instant claim 7 recites the following Markush-type claim language, which is reproduced below with annotation by the examiner.

    PNG
    media_image5.png
    140
    573
    media_image5.png
    Greyscale

The recitation of the term “or” instead of “and” in the indicated spot, while not standard, does not appear to render the instant claim to be indefinite. This is because the MPEP states with regard to Markush claims that treatment of claims reciting alternatives is not governed by the particular format used. This rationale also applies to claims other than claim 7 that recite Markush language similar to that of claim 7.

“Derivatives Thereof” is Definite
Claim 1 recites Compound 1 or derivatives thereof. The instant specification defines derivatives in the following manner.

    PNG
    media_image6.png
    306
    590
    media_image6.png
    Greyscale

In view of the above-reproduced text, the examiner understands the term “derivatives” to be definite.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the compound with the following structure:

    PNG
    media_image7.png
    179
    219
    media_image7.png
    Greyscale

Claim 1 also recites the pharmaceutically acceptable salts thereof. In view of the above-reproduced structure, it is unclear how the term “pharmaceutically acceptable salts thereof” further limits the claim. The examiner presents the following rationale in support of this position.
 As an initial matter, the term “pharmaceutically acceptable salts” is a well-known phrase in the chemical arts. In the case of organic molecules, such molecules frequently include functional groups with positive formal charges such as protonated amines or quaternary ammoniums. These positive formal charges must be balanced by an anion, and the combination of the positive formal charge from the amine and the anion forms a salt. The phrase “pharmaceutically acceptable salts thereof” indicates that the salt forming anion is limited to those anions whose use is acceptable in pharmaceuticals. Similarly, organic molecules may include functional groups with negative charges such as deprotonated carboxylates and sulfonates; these functional groups need a cationic salt-forming agent to balance the charge. The phrase “pharmaceutically acceptable salts thereof” indicates that the salt forming cation is limited only to those anions whose use is acceptable in pharmaceuticals. For more information about pharmaceutical salts, the examiner cites Berge et al. (Journal of Pharmaceutical Sciences, Vol. 66, No. 1, January 1977, pages 1-19).
However, in the case of the above-reproduced chemical structure, there do not appear to be cationic/cationizable functional groups such as amines or anionic/anionizable functional groups such as carboxylic or sulfonic acids. As such, the skilled artisan would not have expected the above-indicated compound to have been able to have formed a salt. Therefore, it is unclear how the phrase “or its pharmaceutically acceptable salts” further limits the claim.
This rational also applies to claim 6 because the compound whose chemical name is recited in claim 6 is the same compound as that whose structure is set forth in claim 1.
For the purposes of examination of claim 1, the claim will be examined as if it is drawn to the recited compound and its derivatives. For the purposes of examination of claim 6, the claim will be examined as if it is drawn to the recited compound.
In order to overcome this rejection, applicant may delete the phrase “or its pharmaceutically acceptable salts” from claims 1 and 6. 
The examiner notes that, with regard to claim 1, the instant specification does appear to support salts of various derivatives, such as a derivative in which the lactone is opened to form a carboxylic acid and there is a salt of this acid. However, the instant claims are drawn to pharmaceutically acceptable salts or derivatives, not pharmaceutically acceptable salts of derivatives, and is therefore indefinite.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites natural sugars “such as” glucose, anhydrous lactose, and other sugars. It is unclear if the claim is drawn to the full scope of natural sugars or only the recited natural sugars. See MPEP 2173.05(d), in which recitation of the term “such as” in a claim was found to be indefinite. 
For the purposes of examination under prior art, the examiner will examine the claim as if it recites the full scope of natural sugars.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wheat starch (containing gluten).” Because the phrase “containing gluten” is in parentheses, it is unclear if the claim is drawn to the full scope of wheat starch or only wheat starches that contain gluten.
For the purposes of examination under prior art, the examiner will examine the claim as if it is drawn to the full scope wheat starches, either those containing gluten or those lacking gluten.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites a polyethylene sorbitol ester (Tween 80). This recitation renders the claim indefinite for the following reasons.
First, Tween 80 is a trade name. If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(u). For the purposes of examination under prior art, the examiner will understand Tween 80 to refer to polysorbate 80.
Secondly, it is unclear to the examiner what is mean by a polyethylene sorbitol ester. While polyoxyethylene sorbitan esters are well-known in the art, it is unclear what is a polyethylene sorbitol ester. For the purposes of examination under prior art, this claim will be examined as if it refers to a polyoxyethylene sorbitan ester.
Third, even to the extent that the claim is understood to recite a polyoxyethylene sorbitan ester, it is unclear if the claim is drawn to the full scope of polyoxyethylene sorbitan esters or only to polysorbate 80 (i.e. Tween 80). 
For the purposes of examination under prior art, the examiner will search the prior art for polysorbate 80 (i.e. frequently known under the trade name Tween 80).


Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2018/0147223 A1).
Singh et al. (hereafter referred to as Singh) is drawn to compositions and methods for treating an individual suffering from botulism, as of Singh, title and abstract. Singh teaches the following, as of claim 1, reproduced below.

    PNG
    media_image8.png
    381
    421
    media_image8.png
    Greyscale

The above-reproduced compound is understood to be the same as Compound 1 in instant claim 1. As such, the above-reproduced method is understood to anticipate instant claim 1.
As to claim 2, Singh teaches treating botulism neurotoxin produced by Clostridium botulinum, as of paragraphs 0032 and claim 5 of Singh.
As to claim 3, Singh teaches inhibiting of botulinum neurotoxin in the abstract.
As to claim 4, Singh teaches inhibiting botulinum neurotoxin type A, B, C, D, E, F, and G in paragraph 0034.
As to claim 5, Singh teaches a therapeutically effective amount of <1 to 10 μM/Kg in claim 14 of Singh.
As to claim 6, Singh teaches the recited compound at least as of Compound 1 of Singh in claim 1 of Singh, which is reproduced above. Singh teaches a wide range of pharmaceutically acceptable excipients in claims 9-13 of Singh.
As to claim 7, Singh teaches diluents such as ethanol and carriers such as lactose in claims 9 and 10 of Singh respectively.
As to claim 8, Singh teaches ethanol, glycerol, DMSO, and water as diluents in claim 9 of Singh.
As to claim 9, Singh teaches lactose, starch, glucose, methylcellulose and other carriers in claim 10 of Singh.
As to claim 10, Singh teaches starch, gelatin, natural sugars, and glucose in claim 11 of Singh.
As to claim 11, Singh teaches natural or synthetic gums such has acacia and tragacanth in claim 12 of Singh.
As to claim 12, Singh teaches sodium oleate, sodium stearate, and sodium chloride as lubricants in paragraph 0040.
As to claim 13, Singh teaches sorbitol, mannitol, and lactose in claim 10 of Singh.
As to claim 18, Singh teaches liposomes in paragraph 0031 and claim 4 of Singh.
As to claim 19, Singh teaches oral administration, nasal administration, and other modes of administration in claims 15-16 of Singh.
As to claim 20, Singh teaches administering other compounds in addition to the recited compound in claim 1 of Singh.
Note Regarding Reference Date: The instant application was filed on 18 January 2021 and does not include a priority claim. Singh was published on 31 May 2018. As such, Singh is prior art under AIA  35 U.S.C. 102(a)(1). Exceptions under AIA  35 U.S.C. 102(b)(1) would not appear to be applicable because Singh was published over a year prior to the effective filing date of the instant application.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2018/0147223 A1).
Singh et al. (hereafter referred to as Singh) is drawn to compositions and methods for treating an individual suffering from botulism, as of Singh, title and abstract. Singh teaches the following, as of claim 1, reproduced below.

    PNG
    media_image8.png
    381
    421
    media_image8.png
    Greyscale

The above-reproduced compound is understood to be the same as Compound 1 in instant claim 1. As such, the above-reproduced method is understood to anticipate instant claim 1.
As to claim 1, the claim is drawn to both the recited compound and derivatives thereof. Singh teaches the following in paragraph 0020, reproduced below.

    PNG
    media_image9.png
    389
    408
    media_image9.png
    Greyscale

Singh teaches treating an individual for botulism using derivatives of compound 1, as of claim 1 of Singh. As such, the skilled artisan would have been motivated to use the above-indicated derivatives to have predictably treated an individual for botulism with a reasonable expectation of success.
As to claim 2, Singh teaches treating botulism neurotoxin produced by Clostridium botulinum, as of paragraphs 0032 and claim 5 of Singh.
As to claim 3, Singh teaches inhibiting of botulinum neurotoxin in the abstract.
As to claim 4, Singh teaches inhibiting botulinum neurotoxin type A, B, C, D, E, F, and G in paragraph 0034.
As to claim 5, Singh teaches a therapeutically effective amount of <1 to 10 μM/Kg in claim 14 of Singh.
As to claim 6, Singh teaches the recited compound at least as of Compound 1 of Singh in claim 1 of Singh, which is reproduced above. Singh teaches a wide range of pharmaceutically acceptable excipients in claims 9-13 of Singh.
As to claim 7, Singh teaches diluents such as ethanol and carriers such as lactose in claims 9 and 10 of Singh respectively.
As to claim 8, Singh teaches ethanol, glycerol, DMSO, and water as diluents in claim 9 of Singh.
As to claim 9, Singh teaches lactose, starch, glucose, methylcellulose and other carriers in claim 10 of Singh.
As to claim 10, Singh teaches starch, gelatin, natural sugars, and glucose in claim 11 of Singh.
As to claim 11, Singh teaches natural or synthetic gums such has acacia and tragacanth in claim 12 of Singh.
As to claim 12, Singh teaches sodium oleate, sodium stearate, and sodium chloride as lubricants in paragraph 0040.
As to claim 13, Singh teaches sorbitol, mannitol, and lactose in claim 10 of Singh.
As to claim 18, Singh teaches liposomes in paragraph 0031 and claim 4 of Singh.
As to claim 19, Singh teaches oral administration, nasal administration, and other modes of administration in claims 15-16 of Singh.
As to claim 20, Singh teaches administering other compounds in addition to the recited compound in claim 1 of Singh.
As to all of the rejected claims, the examiner has rejected the instant claims on the grounds of anticipation above. However, even if, purely en arguendo and in regard to this ground of rejection only, Singh is not anticipatory because different elements would have to be selected from different parts of the prior art reference, the skilled artisan would have been motivated to have combined different elements from different parts of the Singh reference. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2123.


Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2018/0147223 A1) in view of Kashanian et al. (International Journal of Nanomedicine, Vol. 6, 2011, pages 2393-2401).
Singh et al. (hereafter referred to as Singh) is drawn to an active agent to be used for treating an individual suffering from botulism. See the rejections above over Singh by itself.
Singh does not teach the required lipids and surfactant.
Kashanian et al. (hereafter referred to as Kashanian) is drawn to solid lipid nanoparticles, as of Kashanian, page 2393, title and abstract. The methods section of the abstract is reproduced below with certain words pointed out by the examiner.

    PNG
    media_image10.png
    170
    906
    media_image10.png
    Greyscale

The composition of Kashanian is used for drug delivery, as of Kashanian, page 2393, introduction section below abstract.
Kashanian does not teach the required active ingredient.
It would have been prima facie obvious for one of ordinary skill in the art to have used the drug delivery vehicle of Kashanian to have delivered the active agent of Singh. Singh teaches a specific drug, and teaches liposomes and nanoparticles as delivery vehicles, as of Singh, at least paragraph 0031. As the composition of Kashanian is a particle intended for drug delivery, the skilled artisan would have been motivated to have used the vehicle of Kashanian to have predictably delivered the active agent of Singh to a living subject in need thereof with a reasonable expectation of success.
As to claims 14-15, Kashanian teaches N-glutaryl phosphatidylethanolamine, as of Kashanian, Methods section of abstract, reproduced above. This is a charged lipid due to the negative charge from the phosphate group of the phospholipid.
As to claim 16, Kashanian teaches polysorbate 80, as of Kashanian, methods section of abstract, reproduced above. This reads on the required Tween 80.
As to claim 17, Kashanian teaches tripalmitin, as of the above reproduced text. This is a triglyceride made from three palmitic acid molecules esterified with glycerol.

Additional Cited Prior Art
As an additional relevant reference, the examiner cites Patel et al. (Applied and Environmental Microbiology, Vol. 84, Issue 24, December 2018, e01280-18, pages 1-15). Patel et al. (hereafter referred to as Patel) is drawn to compounds as antidotes against botulinum toxin, as of Patel, page 1, title and abstract. One compound taught by Patel is the following, as of figure 2 of Patel, reproduced below.

    PNG
    media_image11.png
    313
    769
    media_image11.png
    Greyscale

This appears to be the same compound required by the instant claims.
As such, the teachings of Patel appear to be very similar to those of Singh et al. (US 2018/0147223 A1).
In selecting the references to be used in rejecting the claims, the examiner should carefully compare the references with one another and with the applicant’s disclosure to avoid an unnecessary number of rejections over similar references. The examiner is not called upon to cite all references that may be available, but only the "best." (See 37 CFR 1.104(c).) Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03. As the Patel reference appears to be just as good as the Singh reference, no additional rejection over Patel has been written as it would appear to be duplicative of Singh.

No Rejection for Lack of Enablement
Instant claim 1 recites a method for treating an individual suffering from botulism with the recited compound or derivatives thereof. The examiner has decided not to reject claim 1 or claims dependent thereon on the grounds of lack of enablement for at least the following reasons.
According to MPEP 2164.03, [t]he more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.
As explained above, Singh teaches treating an individual for botulism with Compound 1, which is the instantly claimed compound, as of Singh, paragraph 0019 and claim 1 of Singh. Singh also teaches treating with derivatives of said compound, as of claim 1 of Singh. The term “derivatives” is defined in paragraph 0020 of Singh and appears to be defined in the same manner as in the instant application.
As such, the teachings of Singh are understood to render the prior art to be highly predictable, and no rejection for lack of enablement has been written.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612